PeR CüRiam.
The evidence permitted an inference of speed in excess of that warranted by conditions on the highway. After discovering the first mule in the road, the driver did not reduce speed, but whipped around the mule back into his traffic lane and was “on top of the second mule” before he saw it. Up to that time he had not reduced speed.
The evidence fully justified the jury’s findings. Assignments of error other than to the failure to nonsuit are formal and require no discussion. In the judgments below, we find
No error.